Exhibit 10.64.5

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Cinergy Corp., its subsidiaries and/or its
affiliates (“Cinergy”) and James L. Turner (the “Executive”) dated as of
September 24, 2002, as amended (the “Agreement”) is hereby amended effective as
of December 14, 2005.

Section 3b(ii) of the Agreement is hereby amended by adding the following new
subsection (5) at the end thereof:

“(5) Special Change in Control Payment Election With Respect to Amounts Earned
and Vested After 2004. Notwithstanding anything herein to the contrary, the
Executive may make an election during 2005, on a form provided by Cinergy, to
receive a single lump sum cash payment in an amount equal to the Actuarial
Equivalent (as defined above in Section 3b(ii)(3)(D)) of his supplemental
retirement benefit (or the remaining portion thereof if payment of such benefit
has already commenced) payable after the later of the occurrence of a Change in
Control or his termination of employment. If the Executive’s termination of
employment occurs prior to a Change in Control, payment under this Subsection
shall be made on the fifth business day after the occurrence of a Change in
Control. If the Executive’s termination of employment occurs after the Change in
Control, payment under this Subsection shall occur on the fifth business day
after such termination, or if necessary to comply with Code Section 409A, on the
first business day after the sixth month anniversary of the termination of
employment. Notwithstanding anything to the contrary, this Subsection shall only
apply with respect to the portion of the Executive’s benefit, if any, which is
treated as “deferred” after December 31, 2004 (within the meaning of
Section 409A of the Code (the “Post-2004 Deferrals”)), and shall be interpreted
accordingly. Notwithstanding any other provision to the contrary, the Post-2004
Deferrals shall be administered in a manner that complies with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amount in a taxable year that is prior to the taxable year or years in which
such amount would otherwise actually be distributed or made available to the
Executive or his beneficiaries. An election made pursuant to this Subsection
shall become operative only upon the occurrence of a Change in Control and only
if the Executive’s termination of employment occurs either (1) prior to the
occurrence of a Change in Control or (2) during the 24-month period commencing
upon the occurrence of a Change in Control. Once operative, such special payment
election shall override any other payment election made by the Executive with
respect to his Post-2004 Deferrals. In the event an amount is paid to or on
behalf of the Executive pursuant to this Subsection, such payment shall
discharge any liability under this Agreement to or on behalf of the Executive
with respect to his Post-2004 Deferrals.”

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and Cinergy have caused this Amendment to the
Agreement to be executed as of the date first specified above.

 

CINERGY SERVICES, INC. By:  

\s\ James E. Rogers

  James E. Rogers   Chairman and Chief Executive Officer EXECUTIVE

\s\ James L. Turner

 

2